DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Drew Bennett on 12/18/2021. It is noted that the interpretation of the claim limitation “seal member configured to” has been discussed with and accepted by applicant in the interview.

The application has been amended as follows: 

Claims 150, 162-169 and 181-187 are canceled.

Claim 149, in line 9 after “barrier” delete --during HPP,-- and insert --comprising an enclosure releasably sealed by a valve, wherein the at least one additional 
Claim 149, in line 10 after “wherein the” delete --barrier-- and insert --valve--.
Claim 149, in line 10 after “configured to” delete --change its configuration-- and insert --remain closed during HPP and to open--.
Claim 149, in line 11 before “pressure” insert --a--.

Claim 151, in line 1 after “claim” delete --150-- and insert --149--.

Claim 158, in line 1 after “claim” delete --150-- and insert --149--.
Claim 158, in line 3 after “substance and” insert --the seal member comprises--.

Claim 170, in line 3 after “interior” delete -- and-- and insert --,--.
Claim 170, in line 3 after “body,” insert --and a seal member,--.
Claim 170, in line 8 after “wherein the” delete --valve is configured to releasably seal the at least one additional substance in a dry form within the interior of the enclosure body during HPP-- and insert --seal member is configured to prevent the valve from opening before HPP begins and releases the valve during HPP--.
Claim 170, in line 10 after “configured to” delete --open after HPP is completed when the pressure of HPP is released-- and insert --remain closed during HPP and to open after completion of HPP as a result of a release of a pressure of HPP being exerted on the valve--.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 149, 151-161, 170-180, and 188-192 are allowed.
The packaging container of independent claims 149 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a food packaging container comprising:
a container body with a food product disposed therein; 
a cover removably coupled to the container body; and
at least one additional substance, 
wherein the at least one additional substance has a biological activity, 
wherein the at least one additional substance is in a dry form,
wherein the at least one additional substance is separated from the food product by a barrier comprising an enclosure releasably sealed by a valve, wherein the at least one additional substance is disposed within the enclosure, 
wherein a seal member is configured to prevent the valve from opening before HPP begins and release the valve during HPP, 
wherein the valve is configured to remain closed during HPP and to open after completion of HPP as a result of a release of a pressure of HPP being exerted on the food packaging container,

The enclosure assembly of independent claim 170 defines over the prior art of record because the prior art does not teach, suggest, or render obvious an enclosure assembly comprising:
an enclosure body with an interior, a valve attached to the enclosure body, and a seal member,
wherein at least one additional substance having a biological activity is contained within the interior of the enclosure body, 
wherein the enclosure assembly is configured to be placed within a food packaging container suitable for HPP, and
wherein the seal member is configured to prevent the valve from opening before HPP begins and release the valve during HPP,
and wherein the valve is configured to remain closed during HPP and to open after completion of HPP as a result of a release of a pressure of HPP being exerted on the valve, thereby releasing the at least one additional substance into the food packaging container. 

Qin et al. (US 5,865,308) is the closest prior art. The reference teaches a method (and package system) for releasing a product into a container in which the product is mixed with an additional product contained within an interior of the container (abstract), where the additional product is held by device 12 having barrier (or valve) 22, subjecting the container to overpressure in an autoclave or sterilization process (column 5 lines 10-18), the barrier designed to change configuration thereby releasing the second product, the change of configuration caused by release of pressure exerted on the packaging after completion of the autoclaving or sterilization process (column 5 lines 19-31). The process can be performed on food or drink (column 9 line 61 to column 10 line 3).
The container of Qin et al. operates by using the pressure of the sterilization process to compress device 12 and push plug members 20a,20b toward cap member 22. Under compression, the seal is maintained between additional product 26 and product within chamber 14 of container 10. As the pressure drops after completion of sterilization, the pressure inside device 12 becomes greater than an exterior pressure due to the plug members having been previously compressed. The internal pressure overcomes that of the exterior pressure, and subsequently pushes cap member 22 off, thereby releasing substance 26 into chamber 14 (figures 3-10; column 5 lines 14-31).
The packaging and enclosure assembly of respective claims 149 and 170 require a “seal member”, which is interpreted (see below) to include a ring gap 516 formed by outer wall of inner ring 512 and an inner wall of capsule body 508, a seal ring 518, and a space between the bottom inner surface of the ring gap and a seal ring as recited by applicant’s specification (paragraph 170). The structure of the seal member, as interpreted above, is configured to release the valve 510 by pushing seal ring 518 into said gap between said ring and bottom inner surface of the ring gap 516, where the pressure of HPP exerted on the system maintains the valve 510 in a closed position (paragraphs 108 and 110). It is only when the pressure of HPP is released that the valve 510 is allowed to open to dispense the at least one additional substance into the food product (from the seal ring 518 moving deeper into ring gap 516 during HPP and weakening contact with valve 510) (paragraph 111).
Qin et al. neither teaches nor suggests a “seal member configured to prevent the valve from opening before HPP begins and release the valve during HPP” as recited by the claims and interpreted to have the structure stated above. The structure of Qin operates in a manner, and teaches respective structures therefor, distinct to that of claims 158 and 170 in the instant application. While Qin requires movement of plug member(s) to provide the force for “pushing off” and thereby releasing cap member 22 (valve), the seal member of the instant application comprises structures to provide an essentially opposite function to that of Qin. Specifically, the seal ring 518 is the structure which retains the valve 510 in place, and the ring must be disengaged from the valve to facilitate said valve release. That is, the prior uses structures such that movement of the “seal” member towards the valve (due to higher environmental pressure) produces the force for releasing the valve, whereas applicant’s claimed invention uses the seal member to retain the valve in a closed position, and the valve is opened only after the ring of the seal member moves away from the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that the limitation “seal member” is being interpreted under 35 USC 112(f) or sixth paragraph to require the structure recited by paragraph 170 of the specification. Specifically, the limitation “seal member” is construed to include ring gap 516, seal ring 518, and a space between the bottom inner surface of the ring gap and the seal ring. The statute for claim interpretation is provided below for reference.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792